Fourth Court of Appeals
                                        San Antonio, Texas

                                                May 20, 2019

                                            No. 04-19-00323-CV

                                         IN RE Michael HARRIS

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Patricia O. Alvarez, Justice
                 Beth Watkins, Justice

        On May 17, 2019, relator filed a petition for writ of mandamus. This court believes a
serious question concerning the mandamus relief sought requires further consideration. See TEX.
R. APP. P. 52.8(b). The respondents and the real party in interest may file a response to the
petition in this court no later than June 5, 2019. Any such response must conform to Texas
Rule of Appellate Procedure 52.4.



           It is so ORDERED on May 20, 2019.

                                                                      PER CURIAM


ATTESTED TO: _________________________
             Keith E. Hottle
             Clerk of Court




1
  This proceeding arises out of Cause No. 2018CI00573, styled In the Matter of the Marriage of Jennifer Ann Harris
and Michael Edward Harris and In the Interest of K.A.H. and C.M.H., Children, pending in the 288th Judicial
District Court, Bexar County, Texas. The Honorable Karen Pozza and the Honorable Cynthia Marie Chapa signed
the orders at issue in this original proceeding.